              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEDDO COAL CO.,                               :     Civil. No. 3:16-CV-621
                                              :
      Plaintiff                               :     (Judge Mariani)
                                              :
v.                                            :     (Magistrate Judge Carlson)
                                              :
RIO TINTO PROCUREMENT                         :
(SINGAPORE) PTD LTD., et al.,                 :
                                              :
      Defendants                              :

                          MEMORANDUM OPINION

I.    Factual Background

      The case comes before us for resolution of two motions for protective order

filed by the Defendant, Rio Tinto, (Doc. 96), and a third-party intervenor, Reading

Anthracite Coal. (Doc. 95.) These motions, and this litigation, arise from Rio Tinto’s

alleged breach of their obligations to purchase coal from the plaintiff pursuant to a

long-term supply agreement. (Doc. 74.) According to the plaintiff, Jeddo Coal

Company, the parties’ agreement obligated the defendant, Rio Tinto, to purchase

coal from Jeddo in annual quantities and at defined prices. The amended complaint

filed by Jeddo alleges that Rio Tinto breached its purchase obligations in 2016, 2017,

and 2018, and provides allegations regarding market prices of coal relevant to
calculating damages. (Id.) The complaint also alleges an entitlement to liquidated

damages in accordance with the contract between the parties.

        Rio Tinto contests these allegations, and further disputes Jeddo’s entitlement

to liquidated damages under their agreement. According to Rio Tinto, the liquidated

damages provision in this contract, which called for a $30 per ton payment to Jeddo

by Rio Tinto for goods not purchased, may be a legally unenforceable penalty clause.

In addition to disputing the applicability of this liquidated damages provision, Rio

Tinto contests any other measure of the damages allegedly suffered by Jeddo in this

case.

        With the issues framed in this fashion, as part of this litigation, the parties are

embroiled in discovery disputes relating to contracts Rio Tinto had executed with

other suppliers, Reading Anthracite Coal (RAC) and DTEK, at the time of the initial

alleged breach of this agreement. At bottom, these disputes involve the parties’

contrasting views regarding both the relevance and confidentiality of these other

contract provisions. For their part, Rio Tinto and RAC object to the wholesale

release of these contracts to Jeddo, arguing that the contracts have marginal

relevance but contain confidential pricing and marketing information. According to

Rio Tinto and RAC, release of this information to Jeddo, a competitor of RAC in the

coal market, could place RAC at an unfair commercial disadvantage and justifies

withholding this information. Given this view of the lack of relevance of these other

                                             2
contracts, and the contention that disclosure of the agreements would prejudicially

reveal confidential trade secret information, Rio Tinto and RAC posit a stark, binary

choice for the court: either wholesale disclosure of the agreements to Jeddo or denial

of any access to the agreements by the plaintiff’s counsel. Having cast the court’s

choice in these terms, the movants urge us to deny any access to the agreements.

      Not surprisingly, Jeddo sees this relevance-confidentiality equation in entirely

different terms. Jeddo notes at the outset that the confidentiality concerns that are

perceived by the movants the terms of these agreements may be situational, since

Rio Tinto attached its agreements with Jeddo to its answer to the complaint in their

entirety. (Docs. 34-1, 34-2.) Thus, Jeddo suggests that the agreements themselves

have not always been deemed to have the degree of sensitivity that is now ascribed

to these contracts. Jeddo further argues that much of the market pricing information

in the agreements is presumably a matter of industry knowledge since the price of

coal, while variable, is generally understood within the industry. Further, Jeddo

asserts that volatility within the coal market means that disclosure of 2016 pricing

data creates very little disadvantage to competitors in 2019. Jeddo also disputes the

notion that it is actually a competitor of RAC or DTEK in this marketplace.

      Beyond disputing the confidentiality of this contract information, Jeddo

asserts that the information contained in these agreements is relevant, both to an

evaluation of whether the liquidated damages provision in the Jeddo-Rio Tinto

                                          3
contract was a commercially unreasonable penalty provision, and to calculation of

market-price based damages. Jeddo also insists that these other contract provisions

may rebut Rio Tinto’s claim that the cost of coal from Jeddo was significantly higher

than that of its competitors in 2016, the justification proffered by Rio Tinto as part

of its defense in this case. Having struck the balance of confidentiality and relevance

in this decidedly different fashion, Jeddo urges us to deny these motions for

protective order and indicates that disclosure of the contracts should be made in

accordance with the stipulation of confidentiality previously executed by the parties

in this case. (Doc. 49-1.)

      While the motions for protective order filed by Rio Tinto and RAC present us

with a choice between complete disclosure and complete preclusion of this evidence

in discovery, we note that the stipulation of confidentiality executed by the parties

at an earlier stage in this litigation may provide us with a third path for the resolution

of this dispute. That stipulation would, for example, permit CONFIDENTIAL:

ATTORNEY’S EYES ONLY disclosure of information, a term which means that

counsel, experts and witnesses could have access to this information, but Jeddo’s

principals could not review the documents. (Doc. 49-1 at 2-3.)

      Presented with these motions, we instructed Rio Tinto and RAC to provide

the pertinent contracts to us for in camera review. The movants have done so, (Doc.

98), and we have undertaken an in camera review of the 164 pages of coal contracts,

                                            4
agreements and addenda provided to us. This review reveals that, while many of

these documents appear to consist of boilerplate contractual terms with no apparent

sensitive trade secret status, the agreements do contain price and marketing

information which, while dated, may have some arguable sensitivity. Nonetheless it

is also apparent from our in camera review that these agreements also have arguable

relevance to the issues framed by Jeddo regarding the validity of its liquidated

damages clause, the calculation of market-based damages, and the comparison of

Jeddo’s market pricing with other sellers in 2016.

      Recognizing the relevance of this information, but mindful of its potential

sensitivity, we reject the binary choice offered by the motions to compel. Instead,

we will authorize the release of these contracts to plaintiff’s counsel at this time as

CONFIDENTIAL: ATTORNEY’S EYES ONLY material under the terms of the

parties’ confidentiality stipulation, subject to broader disclosure upon good cause

shown.

II.   Discussion

      As the parties have aptly observed, the resolution of this discovery dispute is

guided by familiar legal principles. When presented with claims that discovery

disclosures may reveal confidential trade secret information, it is well-settled that:

      [T]he Federal Rules of Civil Procedure expressly recognize that this
      type of trade information may be protected from disclosure and
      specifically authorize courts to enter orders “requiring that a trade
      secret or other confidential research, development, or commercial
                                           5
      information not be revealed....” Fed.R.Civ.P. 26(c)(1)(G).The
      paradigm for assessing requests for compelled disclosure of trade secret
      information involves a straightforward assessment of the competing
      interests of the parties. In this setting:

             The courts have developed a balancing test for discovery
             of information that one party claims would result in undue
             harassment, oppression, or embarrassment. This test
             requires the trial judge to weigh the interests of both
             parties in deciding whether or not to protect the
             information. A three pronged test has developed in regards
             to trade secrets. For a protective order to be granted, a
             party must show that the information is confidential and
             that the disclosure would be harmful. The burden then
             shifts to the party seeking disclosure to show that the
             information sought is relevant and necessary at this point
             in the litigation. Centurion Industries, Inc. v. Warren
             Steurer and Associates, 665 F.2d 323 (10th Cir.1981);
             Empire of Carolina v. Mackle, 108 F.R.D. 323
             (S.D.Fla.1985).

      Kaiser Aluminum & Chemical Corp. v. Phosphate Engineering and
      Const. Co., Inc., 153 F.R.D. 686, 688 (M.D.Fla.1994). See also
      Mannington Mills, Inc. v. Armstrong World Indus., Inc., 206 F.R.D.
      525, 528 (D.Del.2002).

RyCon Specialty Foods, Inc. v. Wellshire Farms, Inc., No. 1:09-CV-2092, 2011 WL

1342998, at *7 (M.D. Pa. Apr. 7, 2011), report and recommendation adopted, No.

1:09-CV-2092, 2011 WL 1988016 (M.D. Pa. May 23, 2011). We have also pointed

out for the parties in the past the burdens of proof and persuasion that the law

prescribes for those who seek to prevent the disclosure of otherwise relevant

evidence on trade secret grounds. In this regard:

      Under Rule 26(c)(7), a protective order may issue to protect trade
      secrets or other confidential research, development, or commercial
                                         6
      information. Smith v. Bic Corp., 869 F.2d 194, 199 (3d Cir. 1989). The
      party seeking protection has the burden of showing that it is entitled to
      the protection sought. Gulf Oil Co. v. Bernard, 452 U.S. 89, 102 n.16,
      101 S.Ct. 2193, 68 L.Ed.2d 693 (1981). Establishing that a particular
      document is a trade secret requires specific showings, and the party
      seeking to shield potentially responsive information from disclosure as
      a trade secret faces a high burden. Bimbo Bakeries USA, Inc. v.
      Botticella, 613 F.3d 102, 109-110 (3d Cir. 2010). “Good cause is
      established on a showing that disclosure will work a clearly defined and
      serious injury to the party seeking [to prevent] disclosure. The injury
      must be shown with specificity.” Publicker Indus., Inc. v. Cohen, 733
      F.2d 1059, 1071 (3d Cir. 1984). “Broad allegations of harm,
      unsubstantiated by specific examples or articulated reasoning” will not
      establish good cause. Cipollone v. Liggett Group, Inc., 785 F.2d 1108,
      1121 (3d Cir. 1986).

Jeddo Coal Co. v. Rio Tinto Procurement (Singapore) PTD Ltd., No. 3:16-CV-621,

2018 WL 1635153, at *3 (M.D. Pa. Apr. 5, 2018).

      We note, however, that the court’s discretion in this field also allows us to

avoid in appropriate cases the stark choice between complete disclosure and total

non-disclosure of disputed information. Instead, we may authorize disclosure

pursuant to an attorneys’ eyes only protective order. Such limited disclosure may be

particularly appropriate where the information sought is relevant, but it is alleged

that wholesale disclosure to a competitor would result in unfair harm. As one court

has observed:

      “In general, courts utilize ‘attorneys' eyes only’ protective orders when
      especially sensitive information is at issue or the information is to be
      provided to a competitor.” Westbrook v. Charlie Sciara & Son Produce
      Co., Inc., No. 07–2657, 2008 WL 839745, at *4 (W.D.Tenn. Mar.27,
      2008) (citing cases). See also Arvco Container Corp. v. Weyerhaeuser
      Co., No. 1:08–CV–548, 2009 WL 311125, at *5 (W.D.Mich. Feb.9,

                                         7
      2009) (“To be sure, courts in many circumstances have found that a
      specific showing of competitive harm justifies a restriction of
      confidential or trade secret information to ‘attorney's eyes only.’ ”). The
      party moving for the restrictive AEO designation must detail the
      alleged harm it is likely to suffer absent the requested protection “with
      a particular and specific demonstration of fact, as distinguished from
      stereotyped and conclusory statements.” Nemir v. Mitsubishi Motors,
      Corp., 381 F.3d 540, 550 (6th Cir.2004) (quoting Gulf Oil Co. v.
      Bernard, 452 U.S. 89, 102 n. 16, 101 S.Ct. 2193, 68 L.Ed.2d 693
      (1981)). In determining whether good cause exists for an AEO
      designation, courts must balance “the difficulties imposed upon
      plaintiff against the need to protect information from abuse by
      competitors.” Arvco Container, 2009 WL 311125, at *6.

U.S. ex rel. Daugherty v. Bostwick Labs., No. 1:08-CV-354, 2013 WL 3270355, at

*2 (S.D. Ohio June 26, 2013).

      In the instant case, we choose this third path, an attorneys’ eyes only

disclosure consistent with the terms of the parties’ stipulation of confidentiality.

(Doc. 49-1.) We choose this path following our in camera review of these contracts,

guided by the conclusion that many of these documents appear to contain contractual

boilerplate language. As such, these provisions do not appear to be cloaked in any

sensitive trade secret status. As for other pricing and marketing information

described in the agreements, giving the movants the benefit of every reasonable

doubt, we recognize that this information may cause some competitive harm.

However, our review of these agreements also convinces us that the documents

contain information relevant to the issues identified by Jeddo concerning the validity




                                          8
of its liquidated damages clause, the calculation of market-based damages, and the

comparison of Jeddo’s market pricing with other sellers in 2016.

       Presented with segments of these records, which may be both relevant to

Jeddo’s case and potentially prejudicial to the interests of Jeddo’s competitors if

disclosed in an unqualified fashion, we will follow the path taken by other courts

and grant a limited confidential attorneys’ eyes only protective order authorizing the

release of this information to Jeddo’s counsel consistent with the terms of the parties’

prior confidentiality stipulation. Once this limited disclosure has occurred, the court

and the parties can address in a more informed fashion whether further disclosure is

necessary or appropriate. This course, in our view, strikes the proper balance

between the needs of the plaintiff in this litigation, and the concerns voiced by Rio

Tinto and RAC that competitive data not be directly shared with Jeddo’s principals

in an uncontrolled and untrammeled fashion.

       An appropriate order follows.

III.   Order

       For the reasons set forth above, IT IS HEREBY ORDERED THAT the

motions for protective order filed by Rio Tinto and RAC, (Docs. 94 and 96) are

GRANTED in part and DENIED in part as follows: The motions are GRANTED

insofar as Rio Tinto shall disclose the documents submitted for in camera inspection,

(Doc. 98), to counsel for Jeddo subject to CONFIDENTIAL: ATTORNEY’S EYES

                                           9
ONLY provisions of the parties’ stipulation of confidentiality. (Doc. 49-1, at 2-3.)

Jeddo shall treat these materials CONFIDENTIAL: ATTORNEY’S EYES ONLY,

but may, upon good cause shown, petition the court for broader disclosure of this

information. In all other respects the motions for protective order are DENIED.

      So ordered this 26th day of June 2019.



                                /s/ Martin C. Carlson
                                Martin C. Carlson
                                United States Magistrate Judge




                                        10
